{¶ 60} Although I concur with the majority's conclusion regarding plaintiff's attractive-nuisance claim, I respectfully dissent from the majority's conclusion regarding plaintiff's negligence claim. The majority concludes that plaintiff presented a genuine issue of material fact as to the duty element of negligence, predicated solely upon a violation of former Ohio Adm. Code 3701-31-07(C). I disagree. *Page 716 
 {¶ 61} The initial issue is whether sufficient evidence was presented during the summary judgment exercise to establish a possible violation of former Ohio Adm. Code 3701-31-07(C). Viewing the evidence in a light most favorable to the plaintiff, the nonmoving party, the majority correctly decides that the evidence established a genuine issue of material fact regarding an administrative violation.
 {¶ 62} As an aside, I would note that at trial, the trial court arguably could have difficulty in finding all of Barbara Lemming's testimony to be admissible. Specifically, she reaches a conclusion regarding the potential visibility of a six-inch black disk that is supported only by her stated inability to see the bottom of the pool. Being unable to see the bottom does not equate to being unable to see a six-inch black disk on the bottom. It would be more likely that only an expert could lay a foundation sufficient to reach such a conclusion.
 {¶ 63} Nevertheless, the majority then proceeds to extend the Supreme Court of Ohio's ruling in Chambers v. St. Mary'sSchool (1998), 82 Ohio St. 3d 563, 697 N.E.2d 198, by holding as follows: "[W]hether defendants violated former Ohio Adm. Code3701-31-07(C) raises a genuine issue of material fact concerning defendants' duty and breach of duty toward decedent."
 {¶ 64} Based upon this determination, and thisdetermination only, the majority concludes that the trial court erred in finding that the open-and-obvious doctrine precluded recovery on the negligence claim. In doing so, the majority operates on the belief that the possibility of an administrative violation, standing alone, obviates the open-and-obvious doctrine. As a result, the majority's de novo review fails to provide any further analysis as to whether the doctrine applies. I respectfully disagree with that analysis.
 {¶ 65} The First Appellate District's holding in Francis v.Showcase Cinema Eastgate, 155 Ohio App. 3d 412, 2003-Ohio-6507,801 N.E.2d 535, is analogous to the majority's holding, to wit: "We hold, then, that the evidence of the [Ohio Basic Building Code] violation raised a genuine issue of material fact regarding [defendants'] duty and breach of duty, and that summary judgment was improperly granted." Id. at ¶ 10.
 {¶ 66} Like the majority, the Francis court held that, based upon Chambers, an apparent administrative violation, standing alone, was sufficient to create a genuine issue of material fact as to the duty element and, therefore, the applicability of the open-and-obvious doctrine was never explored.
 {¶ 67} In Olivier v. Leaf  Vine, Miami App. No. 2004 CA 35, 2005-Ohio-1910, 2005 WL 937928, the Second District Court of Appeals properly determined that the Francis court misapplied and misconstrued Chambers. Specifically, in examiningChambers, the Olivier court stated: "[T]he supreme court has implied that building code violations may be considered in light of the circumstances, *Page 717 including whether the condition was open and obvious to aninvitee. The fact that a condition violates the building code may support the conclusions that the condition was dangerous and that the landowner had breached its duty to its invitee.However, such violations may be obvious and apparent to aninvitee." (Emphasis added.) Id. at ¶ 28.
 {¶ 68} In short, contrary to Francis, Chambers stands for the proposition that a violation of an administrative regulation is simply evidence that the premises owner breached his or her duty of care and that this evidence should be considered in light of the surrounding circumstances. Chambers, however, does not stand for the proposition that a possible administrative violation prohibits the application of the open-and-obvious doctrine. Thus, I believe that the majority errs by failing to determine whether the condition created by the apparent violation of former Ohio Adm. Code 3701-31-07(C) was an open-and-obvious danger.
 {¶ 69} That being said, I will address this issue. "The determination of whether a hazard is latent or obvious depends upon the particular circumstances surrounding the hazard." Greenv. China House (1997), 123 Ohio App. 3d 208, 212, 703 N.E.2d 872. Thus, whether a condition is open and obvious requires a fact-intensive inquiry. Olivier, 2005-Ohio-1910,2005 WL 937928, at ¶ 31. In Mullens v. Binsky (1998),130 Ohio App. 3d 64, 71, 719 N.E.2d 599, this court determined that a swimming pool can present an open-and-obvious danger to either a minor child or adult. See, also, Sharpley v. Bole, Cuyahoga App. No. 83436, 2004-Ohio-5729, 2004 WL 2425718, at ¶ 14 ("It is generally accepted that ponds, pools, lakes, streams, and other waters embody perils that are deemed obvious to children of the tenderest years").
 {¶ 70} In the instant case, the evidence presented during the summary judgment exercise clearly established an open-and-obvious danger. This determination is based upon the circumstances surrounding the accident and the obvious condition of the hotel pool.
 {¶ 71} At the time of the decedent's drowning, there were approximately 25 children playing in a 340-square-foot pool, with a maximum depth of five feet. Reynolds was the sole designated adult supervisor of the approximately 18 children in the birthday party and was in the pool when the accident occurred. Barbara Lemming attested that she noticed the pool water was a creamy-white color and that she could not see her feet while standing in the pool. She also stated that her husband, Tony Lemming, entered the pool in an attempt to save the decedent. Barbara Lemming attested that she could not see the decedent's body at the bottom of the pool, and that the decedent's body was visible only once it was at the water's surface. *Page 718 
 {¶ 72} Likewise, Detective Farbacher and Tim O'Donnell attested that the pool was murky and cloudy. Detective Farbacher specifically stated that the bottom of the pool was not visible. Thus, there was considerable testimony that the dangerous condition of the pool was apparent to a number of people who were present at the time the tragedy occurred. There is no testimony that the hotel was aware of the condition. Further, there was testimony that the hotel had, on previous occasions of testing and inspection, passed such tests and inspections.
 {¶ 73} The foregoing demonstrates that the dangerous condition of the pool would have been obvious to the swimmers, the parents, and the designated adult supervisor, Reynolds, who would have been in loco parentis. See, e.g., Evans v. OhioState Univ. (1996), 112 Ohio App. 3d 724, 737, 680 N.E.2d 161. Due to the open-and-obvious nature of the dangerous condition, the trial court properly determined that plaintiff could not establish the duty element. In other words, despite the apparent administrative violation, the undisputed surrounding circumstances of this tragic accident establish an open-and-obvious danger that precludes plaintiff's negligence action. Hence, I would affirm the trial court's judgment denying plaintiff's negligence claim.